Citation Nr: 0532153	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  99-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include rheumatic heart disease.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to September 1976, from November 1976 to June 1978 and 
from October 1979 to April 1980.  This matter comes before 
the Board of Veterans'Appeals (Board) on appeal from a 
December 1998 rating decision of the Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
his February 1999 substantive appeal, the veteran requested a 
Board hearing at the RO.  However, he withdrew this request 
in March 1999.  In September 2003, the case was remanded for 
clarification and certification of all of the veteran's 
periods of active service.      


FINDINGS OF FACT

1.  Rheumatic heart disease or other cardiovascular 
disability was not noted on entrance into service.  

2.  A private medical report of treatment for rheumatic heart 
disease prior to service constitutes clear and unmistakable 
evidence of pre-existence of rheumatic heart disease.  

3. There is no clear and unmistakable evidence that the 
veteran's postoperative rheumatic heart disease did not 
increase in severity during service, and was not aggravated 
by service.


CONCLUSION OF LAW

Although the presumption of soundness on entry into service 
as to rheumatic heart disease is rebutted by clear and 
unmistakable evidence of pre-existence, the presumption of 
aggravation is not; and service connection is warranted for 
the veteran's rheumatic heart disease.  38 U.S.C.A. §§ 1110, 
1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.304, 3.306 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a grant of the benefit sought, 
there is no need to belabor the impact of the VCAA on this 
claim.  The veteran did receive appropriate VCAA notice 
through an April 2003 letter, and VA has provided assistance 
in the development of evidence to support the claim.    

II.  Factual Background  

A private medical record from February 1972 indicates that 
the veteran received a follow-up medical examination after 
having rheumatic heart disease diagnosed one year prior.  He 
was found to be asymptomatic; there had been no recurrences 
of rheumatic fever.  He was receiving sulfadiazine 
prophylaxis.  

Service medical records reveal the discovery of some heart 
problems during the latter part of the veteran's second term 
of service.  On enlistment examination in November 1976 the 
his heart was found to be normal, with no murmurs or other 
defects noted.  A January 1978 Echocardiogram was likewise 
within normal limits.  In February and March 1977 and 
February and March 1978 the veteran was seen by medical 
personnel for sore throat and related symptoms.  In March 
1977 penicillin was prescribed.  A March 1978 dental 
consultation request asked that the veteran be evaluated for 
the need for prophylactic antibiotic coverage before 
undergoing dental procedures because of his prior rheumatic 
fever and current heart murmur.  On March 1978 separation 
examination, a mild mitral regurgitation murmur without 
significant physiological impairment was noted.  On April 
1978 physical examination, the veteran reported that he had 
been seen by a heart specialist in civilian life and told 
that he had a valve problem.  Physical examination showed a 
cardiac III/VI mitral regurgitation murmur, and the veteran 
was placed on subacute bacterial endocarditis prophylaxis.    
On entrance examination in September 1979, heart functioning 
was normal.  

A July 1996 VA discharge summary shows that studies on the 
veteran included a transthoracic echocardiogram and a 
transesophageal echocardiogram.  He was admitted to the 
hospital after experiencing severe orthopnea associated with 
hemoptysis.  Heart examination showed a 1 to 2 out of 6 
systolic ejection murmur at apex with no radiation.  The 
diagnoses were mitral stenosis and congestive heart failure.  

In June 1997, the veteran underwent a mitral valvuloplasty 
and in March 1999 he underwent a subsequent valvuloplasty 
involving mitral valve replacement.

On October 2000 medical examination on behalf of VA, the 
diagnosis was rheumatic heart disease with mitral stenosis, 
mitral regurgitation, status-post mitral valvuloplasty and 
status post mitral valve replacement.  The examiner opined 
that the veteran's rheumatic mitral disease was aggravated by 
service as untreated streptococcal infections and not 
receiving antibiotics for dental prophylaxis in service 
likely exacerbated and accelerated the disease.

A September 2001 medical opinion on behalf of VA indicates 
that the veteran's service medical records do not support the 
lack of prophylaxis or any particular dental care except on 
one occasion when a consultation was requested for the 
question of prophylaxis for a dental extraction and other 
care.  It also indicates that there is no evidence that 
rheumatic heart disease was permanently aggravated during 
service, as the consequence of rheumatic fever subsequently 
leading to rheumatic heart disease usually occurred over 
decades and could not be quantified in any particular way.

A September 2005 medical advisory opinion secured by the 
Board indicates that there is clear and unmistakable evidence 
that the veteran's heart disease pre-existed service, but 
that there is no clear and unmistakable evidence that the 
heart disease did not increase in severity during service.  
The opinion indicates that it is unclear whether the increase 
in severity over several years resulting in mitral valve 
surgery was due to 'natural progression.'   It notes that 
recurrent streptococcal infections could hasten the 
progression or rheumatic heart disease and that current 
recommendations call for rheumatic heart disease patients to 
receive antibiotic prophylaxis for at least ten years since 
the last episode of rheumatic fever and until at least age 
40.  It also noted that while the veteran did receive 
sulfadiazine prophylaxis in February 1972, subsequent 
examinations did not mention any long term prophylaxis 
against streptococcal infection.  Consequently, the opinion 
concluded that it was theoretically possible that the lack of 
prophylaxis against streptococcal infection may have led to 
the progression of rheumatic valve disease.  

III. Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304.  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran essentially contends that his cardiovascular 
disability was aggravated by military service.   It is clear 
from the record that he has cardiovascular disability as 
rheumatic heart disease (post two valve replacements) is 
diagnosed.  While he is entitled to a presumption of 
soundness on service entry as to rheumatic heart disease (as 
such was not noted on entry), the February 1972 medical 
report documenting a preservice diagnosis of rheumatic heart 
disease constitutes clear and unmistakable evidence that 
rebuts the presumption.  As it is established that rheumatic 
heart disease preexisted service, and that the veteran 
currently has such disability, the question remaining to be 
resolved is whether the rheumatic heart disease was 
aggravated by service.  If so, he is entitled to a grant of 
service connection.  If not, service connection must be 
denied.   
 
As mentioned above, where there is an increase in a pre-
existing disability during service, the veteran is entitled 
to a presumption that his pre-existing disability was 
permanently aggravated by service.  Consequently, aggravation 
is established unless there is clear and unmistakable 
evidence of non-aggravation.   Here, there is no clear and 
unmistakable evidence of non-aggravation.  While a September 
2001 medical opinion indicates that there is no evidence that 
rheumatic heart disease was permanently aggravated during 
service, an earlier (October 2000) opinion found that 
untreated streptococcal infections likely exacerbated and 
accelerated the disease.  And a subsequent (September 2005) 
medical opinion concluded that it was theoretically possible 
that lack of prophylaxis against streptococcal infection 
during service may have led to an increase in severity of 
rheumatic heart disease beyond natural progression, and 
specifically concluded that there is no clear and 
unmistakable evidence that the rheumatic heart disease did 
not increase in severity during service.  Given these 
conflicting opinions, non aggravation is not clearly and 
unmistakably shown.  Accordingly, the presumption of 
aggravation has not been rebutted, and the law requires that 
service connection for rheumatic heart disease based on 
aggravation of pre-existing disability in service be granted. 








ORDER

Service connection for postoperative rheumatic heart disease 
is granted 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


